Citation Nr: 1502245	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-20 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular (heart) disability.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In May 2011 the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.

In September 2011, the Board remanded the claims for further development.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed cardiovascular disability was not shown to have been present in military service, or many years thereafter, nor is it the result of any incident occurring during military service.



CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in June 2005 and March 2006 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, pursuant to the Board's September 2011 remand, the Veteran was provided a VA cardiovascular disorder examination in November 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disabilities and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Cardiovascular Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

The medical evidence of record shows that the Veteran has a current diagnosis of hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this regard, a November 2012 VA examiner noted that ventricular arrhythmia was diagnosed in 1979 and pulmonary hypertension was diagnosed in 2007.  During the VA examination, the Veteran reported that she had premature ventricular contractions (PVCs) in 1979 while in the military and was put on Inderal until about 1983.  She stated that the PVC stopped that she discontinued medication and PVCs resolved.  She had pulmonary hypertension secondary to pulmonary fibrosis in 2007, which was resolved after her bilateral lung transplant in March 2008.  The examiner noted that the Veteran now has essential hypertension.

However, service treatment records do not show any treatment for or diagnosis of hypertension, and there was no treatment or diagnosis of hypertension within a year of service.  Therefore, the evidence does not establish that the Veteran experienced chronic symptoms of hypertension during service.  See 38 C.F.R. §§ 3.307, 3.309.  Nor does the Veteran contend that she was treated for or diagnosed with hypertension in service.  In fact, the Veteran's service connection claim is based on a heart condition for which she was treated in service.  The Board acknowledges that service treatment records show that the Veteran had ongoing complaints of irregular heartbeats and echocardiogram studies confirmed diagnoses of frequent PVCs.  However, as discussed above, the November 2012 VA examiner stated that the Veteran's PVC condition shown in service had resolved.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability ...  In the absence of proof of present disability there can be no valid claim."); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  According to her reported history, the Veteran was treated for PVCs with Inderal until about 1983 and the PVC stopped and she discontinued the medication.

Regarding the etiology of the Veteran's hypertension, the November 2012 examiner provided an opinion that the Veteran's claimed cardiovascular disability, to include hypertension, is not caused by or a result of her military service.  In support of this opinion, the examiner noted that the Veteran was diagnosed with PVC and treated while in service; however, the condition resolved per the Veteran.  The examiner further noted that the Veteran's pulmonary hypertension was due to her pulmonary fibrosis in 2007 and resolved after her bilateral lung transplant in 2008.  The examiner added that the Veteran has essential hypertension; however, this cannot be attributed to her military service.  The examiner explained that there was no evidence of chronicity for any cardiovascular disability, including hypertension, in the service treatment records and there was no continuity of care in the year proximate to military service. 

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and is consistent with the other medical evidence of record.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Although the Veteran is competent to describe her symptoms and their onset, to the extent that she claims that her hypertension is related to her service, her statements regarding etiology of hypertension are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Id.  She has not demonstrated that she has expertise in medical matters.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a cardiovascular disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cardiovascular disability is denied.


REMAND

The Veteran contends that her currently diagnosed respiratory condition is not solely caused by her emphysema, chronic obstructive pulmonary disease (COPD), or smoking but that there are other contributing factors not considered, such as her exposure to asbestos and toxic chemicals to which she was exposed in her job during the thirty years of her service.  During the May 2011 Board hearing, she testified that she handled mercury while performing her duties as a dental assistant and she was exposed to asbestos from buildings in service.

Pursuant to the Board's September 2011 remand, the Veteran was provided a November 2012 VA examination in conjunction with her claim for service connection for a respiratory disability.  The November 2012 VA examiner noted diagnoses of COPD, initially diagnosed in April 2005, and interstitial lung disease, i.e. pulmonary fibrosis, initially diagnosed in November 2007.  As to the question of whether the Veteran had any respiratory disability that is related to her military service, the examiner opined that the Veteran's smoking indeed did contribute largely to her respiratory conditions and resulted in bilateral lung transplant.  The examiner noted that there was no evidence of chronicity or continuity of care in the years proximal to service for respiratory disabilities.

However, the Board finds that this opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

In this regard, the Veteran submitted a letter from Carol R. Young, M.D. in January 2007.  In the letter, Dr. Young explained that the Veteran developed follicular bronchiolitis established by open lung biopsy in 2005 and this type of lung disease is seen in association with rheumatoid arthritis and in no way is smoking related.  Dr. Young further noted that the Veteran's primary diagnosis is follicular bronchiolitis associated with rheumatoid arthritis and is interstitial lung disease that is not related to prior tobacco abuse.  These statements are not consistent with the November 2012 VA examiner's finding that the Veteran's smoking contributed largely to her respiratory conditions and resulted in bilateral lung transplant.  However, the examiner did not address or attempt to reconcile Dr. Young's conflicting medical opinion.  See 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA is required to conduct an accurate and descriptive medical examination based on the complete medical record).  
Further, the VA examiner neglected to consider the Veteran's statements concerning her exposure to asbestos and toxic chemicals, including mercury.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Instead, the examiner primarily relied on the lack of documentation of the respiratory condition in service.

Given the deficiencies in the November 2012 VA examination report, the Board must remand this case for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from the VA examiner who conducted the November 2012 VA respiratory disorder examination, if available, to determine the nature and etiology of any respiratory disability.  If the November 2012 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed respiratory disability had its onset during her active duty service, or is otherwise related to her military service, specifically including the claimed exposure to asbestos and mercury while performing the duties as a dental assistant in service.

In rendering the requested opinion and rationale, the examiner must address and attempt to reconcile any conflicting medical opinion of record, to include the January 2007 letter from C.R. Young, M.D., and note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for all opinions stated.

2.  The Veteran should be notified that it is her responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completing the above development, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


